DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite because “closing element” is used to describe three different elements of the claimed invention.  The entire claimed invention is called a closing element, and the two components of the closure are also referred to as “closing element[s]”.  This renders the claims confusing because it is unclear which closing element is being further defined in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedford (U.S. 2,636,640).  Bedford teaches a closing element 10 for a container for cosmetic product (capable of being used on a container for cosmetic product), wherein the closing element 10 is intended to be assembled with another closing element 12 so as to form a closing assembly 10, 12 (figure 4) composed of a cover 12 and a ring 10, the closing element comprising wall 24 having at least one metallic and elastically deformable connection region 26 (metal disclosed in col. 1 lines 1-4), said at least one connection region being partially detached from the rest of the wall (arms 26, 28 only detached at one end), and said at least one connection region 26 being adapted to cooperate with the other closing element 12 by elastic deformation so as to removably assemble the two closing elements with each other (figure 4).

Regarding claim 2, the wall is metallic (col. 1 lines 1-4) and said at least one connection region is formed integrally with the wall (26 formed integrally with 24 from “one piece metal sheet”; col. 1 lines 1-4).

Regarding claim 3, said connection region comprises a tab (element 26 can be considered a tab).

Regarding claim 4, the tab 26 comprises a protuberance 32 adapted to cooperate with the other closing element 12 so as to removably assemble the elements with each other (figure 4).

Regarding claim 5, wherein the protuberance 32 is integrally formed with the tab (32 formed integrally with 26 from “one piece metal sheet”; col. 1 lines 1-4).

Regarding claim 6, the tab 26 is of parallelepiped shape and connected to the rest of the wall by at least one side (figure 2).

Regarding claim 7, the tab 26 is connected to the rest of the wall 24 by only two sides (laterally opposed sides), adjacent sides or two opposite sides.

Regarding claim 8, the tab 26 comprises a flat surface and transition surfaces, respectively extending between said two sides and the flat surface (flat surface at lead line 26 in figure 2, transition surface at element 42).

Regarding claim 10, the closing element 12 is a cover and the wall is an internal wall of the cover (figure 4), and the other closing element 10 is a ring of the container.

Regarding claim 11, the closing element comprises an external cover 12 and an internal cover 10 mounted inside the external cover, and the inner wall is an inner wall of the internal cover 10.

Regarding claim 12, the internal cover 10 has a lower part 24 which conforms to the internal wall of the external cover, and an upper part 32 at a distance from the internal wall of the external cover.

Regarding claim 13, the closing element 10 is a ring adapted to be fixed to the container (figure 6).

Regarding claim 14, Bedford teaches a closing assembly 10, 12 of a container for cosmetic product (for a container capable of containing a cosmetic product), comprising a first closing element 10 and a second closing element 12, the first closing element 10 including a wall 24 having at least one metallic and elastically deformable connection region 26 (metal disclosed in col. 1 lines 1-4), said at least one connection region being partially detached from the rest of the wall (arms 26, 28 only detached at one end), and said at least one connection region being adapted to cooperate with the second closing element 12 by elastic deformation so as to removably assemble the first and second closing elements with each other (figure 4), and wherein the first closing element 10 cooperates with the second closing element between a closed position and an open position (figures 4and 6), one of the first closing element and the second closing element being adapted to be associated with the cosmetic product container (element 10 capable of being associated with product, to the degree set forth in the claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bedford (U.S. 2,636,640) in view of Buck (U.S. 2016/0046415).  Bedford discloses the claimed invention except for the wall being made of aluminum or an aluminum alloy.  Buck teaches that it is known to form a closing element of aluminum or an aluminum alloy (see paragraph [0051]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of  Bedford with the wall being made of aluminum or an aluminum alloy, as taught by Buck, in order to sue a lightweight material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the ring of the closure element.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736